DELAWARE GROUP® CASH RESERVE Delaware Cash Reserve® Fund (the “Fund”) Supplement to the Fund’s Class B and Class C Prospectus dated July 29, 2009 Effective March 5, 2010, Delaware Management Company, the Fund’s investment manager, has voluntarily agreed to waive and/or reimburse an additional 0.10% to prevent the Fund’s “Total annual operating expenses” from exceeding 0.34% for Class B and Class C shares. These waivers are in addition to the existing voluntary distribution fee waiver. These voluntary expense limitations are subject to the exclusions described below and may be discontinued at any time. The following replaces the information in the section entitled “Fees and expenses” on pages 4-5. What are the Fund’s fees and expenses? Sales charges are fees paid directly from your investments when you buy or sell shares of the Fund. CLASS B C Maximum sales charge (load) imposed on purchases as a percentage of offering price none none Maximum contingent deferred sales charge (load) as a percentage of original purchase price or redemption price, whichever is lower 4.00%1 1.00%2 Maximum sales charge (load) imposed on reinvested dividends none none Redemption fees none none Exchange fees3 none none Annual fund operating expensesare deducted from the Fund’s assets.4 CLASS B C Management fees5 0.45% 0.45% Distribution and service (12b-1) fees6 1.00% 1.00% Other expenses 0.24% 0.24% Total annual fund operating expenses 1.69% 1.69% This example is intended to help you compare the cost of investing in the Fund to the cost of investing in other mutual funds with similar investment objectives. We show the cumulative amount of Fund expenses on a hypothetical investment of $10,000 with an annual 5% return over the time shown. The Fund’s actual rate of return may be greater or less than the hypothetical 5% return we use here. This example assumes that total annual operating expenses remain unchanged in each of the periods shown. This is an example only, and does not represent future expenses, which may be greater or less than those shown here. Class B (if redeemed) B C (if redeemed) C 1 year $172 $571 $172 $272 3 years $533 $808 $533 $533 5 years $918 $1,143 $918 $918 10 years $1,812 $1,812 $1,998 $1,998 The Class B example reflects the conversion of the Class B shares to Consultant Class shares after approximately eight years. Information for the ninth and tenth years reflects expenses of the Consultant Class. 1 If you redeem Class B shares during the first year after you buy them, you will pay a CDSC of 4.00%, which declines to 3.25% during the second year, 2.75% during the third year, 2.25% during the fourth and fifth years, 1.50% during the sixth year, and 0% thereafter. 2Class
